Name: 2014/924/EU: Commission Implementing Decision of 16 December 2014 providing for a derogation from certain provisions of Council Directive 2000/29/EC as regards wood and bark of ash ( Fraxinus L.) originating in Canada and the United States of America (notified under document C(2014) 9469)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  trade policy;  wood industry;  agricultural policy;  trade;  America;  European Union law
 Date Published: 2014-12-18

 18.12.2014 EN Official Journal of the European Union L 363/170 COMMISSION IMPLEMENTING DECISION of 16 December 2014 providing for a derogation from certain provisions of Council Directive 2000/29/EC as regards wood and bark of ash (Fraxinus L.) originating in Canada and the United States of America (notified under document C(2014) 9469) (2014/924/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the first indent of Article 15(1) thereof, Whereas: (1) In accordance with Article 5(1) of Directive 2000/29/EC in conjunction with points 2.3, 2.4 and 2.5 of Section I of Part A of Annex IV thereto, Member States shall ban the introduction into the Union of wood and bark of ash (Fraxinus L.) originating in Canada and the United States, unless they satisfy the special requirements set out in the second column of those points. Those points were last amended by Commission Implementing Directive 2014/78/EU (2). (2) Through letters dated 20 August 2014 and 9 September 2014, Canada requested a delay in the application of the points referred to in recital 1, to adapt its export certification systems to those requirements. (3) Through a letter dated 2 September 2014, the United States requested a delay in the application of the points referred to in recital 1, to adapt its export certification systems to those requirements. (4) Canada and the United States have an established history of compliance with conditions concerning wood and bark of ash (Fraxinus L.). (5) It is appropriate to authorise Member States to derogate from points 2.3, 2.4 and 2.5 of Section I of Part A of Annex IV to Directive 2000/29/EC temporarily with regard to the introduction into the Union of wood and bark of ash (Fraxinus L.), originating in Canada and the United States. That derogation should be subject to conditions ensuring that the respective phytosanitary risk is of an acceptable level. (6) Member States should swiftly notify the Commission and the other Member States of each consignment not complying with the conditions of this Decision, to ensure an effective overview of the situation and action, as appropriate, at Union level. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Authorisation to provide for derogation 1. By way of derogation from Article 5(1) of Directive 2000/29/EC in conjunction with points 2.3, 2.4 and 2.5 of Section I of Part A of Annex IV to that Directive, Member States may authorise the introduction into their territory of wood and isolated bark of ash (Fraxinus L.), originating in Canada and the United States of America, which satisfy the conditions set out in the Annex to this Decision. 2. By way of derogation from Article 5(1) of Directive 2000/29/EC in conjunction with point 2.5 of Section I of Part A of Annex IV to that Directive, Member States may authorise the introduction into their territory of objects made of bark of ash (Fraxinus L.), originating in Canada and the United States of America, which satisfy the conditions set out in point (4) of the Annex to this Decision. Article 2 Phytosanitary certificate The phytosanitary certificate, as set out in Article 13(1)(ii) of Directive 2000/29/EC, shall be issued in either Canada or the United States of America. It shall include under the Additional declaration the following elements: (a) a statement In accordance with EU requirements laid down in Commission Implementing Decision 2014/924/EU (3) (b) where applicable, an indication of which condition is satisfied as set out in point (1), (2) or (3) of the Annex; (c) where applicable, the name of the pest free area within the meaning of points (1), (2) or (3) of the Annex. Article 3 Notification of non-compliance Member States shall notify the Commission and the other Member States of each consignment not complying with the conditions set out in the Annex. That notification shall take place no later than three working days after the date of the interception of such a consignment. Article 4 Expiry date This Decision shall expire on 31 December 2015. Article 5 Addressees This Decision is addressed to the Member States. Done at Brussels, 16 December 2014. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Directive 2014/78/EU of 17 June 2014 amending Annexes I, II, III, IV and V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (OJ L 183, 24.6.2014, p. 23). (3) OJ L 363, 18.12.2014, p. 170; ANNEX CONDITIONS AS REFERRED TO IN ARTICLE 1 The wood and isolated bark of ash (Fraxinus L.) referred to in Article 1(1) shall satisfy, as applicable, the conditions set out in point (1), (2) or (3). That wood and bark, as referred to in Article 1(1), and the other objects made of bark of ash (Fraxinus L.), as referred to in Article 1(2), shall satisfy point (4). (1) Wood of ash (Fraxinus L.), whether or not listed among CN codes in Part B of Annex V to Directive 2000/29/EC, including wood which has not kept its natural round surface, shall satisfy either of the following conditions: (a) it originates in an area established by the national plant protection organisation in the country of export as being free from Agrilus planipennis Fairmaire in accordance with the relevant International Standards for Phytosanitary Measures; or (b) it is squared so as to remove entirely the round surface. This point shall not apply to wood in the form of: (a) chips, obtained in whole or part from these trees, (b) wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, actually in use in the transport of objects of all kinds, (c) wood used to wedge or support non-wood cargo. (2) Wood in the form of chips obtained in whole or part from ash (Fraxinus L.), whether or not listed among CN codes in Part B of Annex V to Directive 2000/29/EC, shall satisfy either of the following conditions: (a) it originates in an area established by the national plant protection organisation in the country of export as being free from Agrilus planipennis Fairmaire in accordance with the relevant International Standards for Phytosanitary Measures; or (b) it has been processed into pieces of not more than 2,5 cm thickness and width. (3) Isolated bark of ash (Fraxinus L.) shall satisfy either of the following conditions: (a) it originates in an area established by the national plant protection organisation in the country of export as being free from Agrilus planipennis Fairmaire in accordance with the relevant International Standards for Phytosanitary Measures; or (b) it has been processed into pieces of not more than 2,5 cm thickness and width. (4) Wood of ash (Fraxinus L.), wood in the form of chips obtained in whole or part from ash (Fraxinus L.) and isolated bark of ash (Fraxinus L.), as covered by point (1), (2) or (3), and other objects made of bark of ash (Fraxinus L.), as referred to in Article 1(2), shall have been subject to visual inspections, sampling and testing as appropriate to the properties of those plant products and other objects, to ensure that they are free from Agrilus planipennis Fairmaire in accordance with the International Standard for Phytosanitary Measures No 23 on guidelines for inspection (1). (1) ISPM 23. 2005. Guidelines for inspections. Rome, IPPC, FAO.